DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
Z. Liu, S. Goto and T. Ikenaga, "Optimization of Propagate Partial SAD and SAD tree motion estimation hardwired engine for H.264," 2008 IEEE International Conference on Computer Design, 2008, pp. 328-333, doi: 10.1109/ICCD.2008.4751881. (hereinafter Liu)

US 6249550 B1 (hereinafter Mizuno)

US 20110170611 (hereinafter Lai)

Ching-Yeh Chen, Shao-Yi Chien, Yu-Wen Huang, Tung-Chien Chen, Tu-Chih Wang and Liang-Gee Chen, "Analysis and architecture design of variable block-size motion estimation for H.264/AVC," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 53, no. 3, pp. 578-593, March 2006, doi: 10.1109/TCSI.2005.858488. (Fig.8 described advanced difference/search engine circuits. Fig.2c the cascading is not the SAD, see section II.F)

K. . -M. Yang, M. . -T. Sun and L. Wu, "A family of VLSI designs for the motion compensation block-matching algorithm," in IEEE Transactions on Circuits and Systems, vol. 36, no. 10, pp. 1317-1325, Oct. 1989, doi: 10.1109/31.44348. (Fig.3, Fig.6; difference calculation circuits for image search)






Claim Interpretation-35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the components having following phrases “HCOST engine”, “HCOST Unit”, “difference calculator engine” , “difference calculator quantity determiner“, “search area engine” , “sorting engine” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (see applicant’s specification Fig.2, 4, 5, 10-11, 17 and published para 26, 30, 32-39), described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3, 6-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu.

Liu teaches with respect to claim 1. An apparatus to improve an efficiency of image difference calculations, the apparatus comprising:
[(Fig.2 and the Abstract)] 	 a horizontal cost (HCOST) engine to apply a first-row of pixels of a macroblock to an input of a first HCOST unit [(Fig.2 row 0)] , the first HCOST unit including a number of difference calculators [(Fig.2 and page 329 section II. A. 1) : “16×1 reference pixels are broadcasted to the process element array”; please note 16x1 means 16 pixels of a row. “row partial SADs” unit teaches difference calculator {boxes at each row in Fig.2} )] :	 and a difference calculator engine to apply corresponding rows of pixels of a search window of a source image to corresponding ones of the number of difference calculators of the first HCOST unit, the corresponding ones of the number of difference calculators to calculate respective sums of absolute difference (SAD) values between (a) the first row of pixels of the macroblock and (b) the corresponding rows of pixels of the search window. [(Fig. 2; row of reference pixels {from the top of Fig.2} are fed into the system and find distortion/difference/SAD with current macroblock/source image rows {from left in fig. 2} for the search window M width and N height {section II, equation 2})] 

Liu teaches with respect to claim 3. The apparatus as defined in claim 1, wherein the HCOST engine is to cause the first HCOST unit to cascade the respective SAD values to a second HCOST unit without rotating the first row of pixels of the macroblock [(SAD of one small unit is propagated to next unit to calculate the larger unit SAD {Fig.2 and page 330; left column, top para; please note the reference picture remains the same {vertical dash line, i.e. no rotation; also see Fig. 6(b) and page 331 left column}}; no rotation of row is done )] .

Liu teaches with respect to claim 6. The apparatus as defined in claim 1, further including a search area engine to determine if all the corresponding rows of pixels of the search window have been evaluated [(“Second, the sum of absolute differences (SAD) of all pixels in current macroblock for every search position are calculated.” Section II. First para)] .

Liu teaches with respect to claim 7. The apparatus as defined in claim 6, further including a sorting engine to compare the respective SAD values to identify a relative lowest one of the respective SAD values. [(“Third, the search candidate with minimum SAD value is designated as the ﬁnal motion vector.” Section II. First para)] .


Liu teaches with respect to claim 8. The apparatus as defined in claim 7, wherein the relative lowest one of the respective SAD values is indicative of a match between the macroblock and an image of the search window. [(“Third, the search candidate with minimum SAD value is designated as the ﬁnal motion vector.” Section II. First para)] .


Liu teaches with respect to claim 9. The apparatus as defined in claim 7, wherein the sorting engine is to identify a target location corresponding to the relative lowest one of the respective SAD values. [(“Third, the search candidate with minimum SAD value is designated as the ﬁnal motion vector.”; “(m,n) represents the motion vector” Section II. First two para; m,n is a pixel coordinate location)] .

Liu teaches with respect to claim 10. The apparatus as defined in claim 9, wherein the sorting engine is to identify the target location as pixel coordinates of the search window. [(“Third, the search candidate with minimum SAD value is designated as the ﬁnal motion vector.”; “(m,n) represents the motion vector” Section II. First two para; m,n is a pixel coordinate location in search window)] .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mizuno.

Regarding Claim 4.  Liu does not explicitly show HCOST engine is to route cascaded SAD values corresponding to the number of difference calculators of the first HCOST unit to inputs of respective difference calculators in the second HCOST unit

However, in the same/related field of endeavor, Mizuno teaches HCOST engine is to route cascaded SAD values corresponding to the number of difference calculators of the first HCOST unit to inputs of respective difference calculators in the second HCOST unit . [(Mizuno Fig.2 and 11, each row is fed to the next row; column 10 around line 10; “rows are cascade-connected”)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such connection enhance the circuit [(Mizuno column 10 lines 17-25)]   

Liu  in view of Mizuno additionally teaches with respect to claim 5. The apparatus as defined in claim 4, wherein the difference calculator engine is to constrain inputs of the respective difference calculators in the second HCOST unit to evaluate a second row of pixels of the macroblock. [(Liu row 1 in fig.2 is the second row. Also see Mizuno Fig. 2 & 11 first row is fed to the second row)]


Claims 2, 11-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lai.

Regarding claim 11: Please see analysis of claim 1 and claim 3. 
Liu does not explicitly teaches a non-transitory computer readable medium comprising computer readable instructions that, when executed, cause at least one processor to apply different pixels to different units/engine.

However, in the same/related field of endeavor, Lai teaches a non-transitory computer readable medium comprising computer readable instructions that, when executed, cause at least one processor to apply different pixels to different units/engine [(para 13, 42, 137, Figs.1-7)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such techniques are well understood and the result would be predictable, as the prior arts are both describing image pixel search techniques row by row.

Regarding claim 2. Liu teaches the apparatus as defined in claim 1, further including a finding the number of difference calculators based on a quantity of instances the macroblock fits within a width of the search window of the source image [(Liu, page 329 two paragraphs below equation 2; based on width and height of search window gate count and hardware utilization/processing elements/difference calculators is determined for the specific architecture)] 
While Liu teaches the function describes in claim 2 but is silent how {structure} may be implemented.

However, in the same/related field of endeavor, Lai teaches commonplace implementation of similar circuits [(para 13, 42, 137, Figs.1-7)] 
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such techniques are well understood and the result would be predictable, as the prior arts are both describing image pixel search techniques row by row.

 Regarding claims 12-13, 16-20: Please see the analysis of claims 2-3, 6-10 in addition to claim 11.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of  Mizuno in view of Lai.

Regarding claims 14-15: Please see the analysis of claims 4-5 in addition to claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426